NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL LOPEZ,                                   No.    17-55541

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-03315-AB-PLA
 v.

GARCIA APARTMENTS, LLC, a                       MEMORANDUM*
California Limited Liability Company and
ARCADIO CASTILLO,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                          Submitted December 20, 2017**
                             San Francisco, California

Before: TROTT, McKEOWN, and WATFORD, Circuit Judges.

      We affirm for the reasons provided by the district court in its “Order Re

Attorneys’ Fees on Remand,” dated April 19, 2017.

      AFFIRMED.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).